In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00298-CV

 _____________________


IN RE RVOS FARM MUTUAL INSURANCE COMPANY




Original Proceeding



MEMORANDUM OPINION
 RVOS Farm Mutual Insurance Company petitioned this Court for mandamus relief
against the trial court on a motion to transfer venue.  The real parties in interest, Roy Ennis
and Gladys Ennis, contend the trial court followed established law in ruling that the
contractual venue selection clause is unenforceable.  See In re Texas Ass'n of School Bds.,
Inc., 169 S.W.3d 653, 654-55 (Tex. 2005); Tex. Civ. Prac. & Rem. Code Ann. § 15.020
(Vernon Supp. 2008).  
	Mandamus relief is available only to correct a clear abuse of discretion.  See In re
Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004).  In this case, the relator has
not shown that it is entitled to mandamus relief on its motion to transfer.  Accordingly, we
deny the petition for writ of mandamus.
	PETITION DENIED.
									PER CURIAM
Submitted on August 5, 2009
Opinion Delivered August 27, 2009

Before Gaultney, Kreger, and Horton, JJ.